Exhibit No. 16.1 Signet International Holdings, Inc. File No.000-51185 Form 10-K For the year ended December 31, 2009 Letterhead of S. W. Hatfield, CPA April 9, 2010 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On April 9, 2010, this Firm received the final draft copy of a Current Report on Form 8-K to be filed by Signet International Holdings, Inc. (SEC File #000-51175, CIK # 1317833) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 9 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
